TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00424-CV



      Texas Society of Professional Engineers and James R. Winton, P.E., Appellants

                                                v.

    Texas Board of Architectural Examiners and Cathy Hendricks, Executive Director,
                                      Appellees



   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
  NO. D-1-GN-07-001843, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This appeal was abated pending settlement negotiations. Appellants have filed an

unopposed motion to dismiss appeal. Accordingly, we reinstate the appeal, grant appellants’ motion,

and dismiss the appeal. See Tex. R. App. P. 42.1.



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellants’ Motion

Filed: August 28, 2012